DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12, 15-17 and 20 are allowed. The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, Powers et al. (US Patent Number 10,163,271 B1) teaches a system configured to provide a three-dimensional representation of a physical environment. The three-dimensional representation including annotation data associated with particular objects and/or viewpoints of the three-dimensional representation. In some cases, the viewpoints may be rendered using image data associated with a photograph captured from a corresponding viewpoint within the physical environment.
However, the closest prior art of record, does not disclose “scaling the first estimate of the camera path by aligning each camera path segment with the floorplan, wherein aligning each camera path segment with the floorplan comprises generating a plurality of candidate camera paths by performing a scaling operation or a rotation operation on the camera path segment, generating a consistency score for each candidate camera path representing a consistency between the candidate camera path and physical features in a floorplan of the environment, and selecting the candidate camera path having the highest consistency score; and automatically generating an 
Dependent claims 2-12 are allowable as they depend from an allowable base independent claim 1.
Dependent claims 16-17 are allowable as they depend from an allowable base independent claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
/HILINA K DEMETER/Primary Examiner, Art Unit 2674